DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Cross Reference to Related Applications
2.	The present application is related to and claims the benefit under 35 U.S.C. §119(a) of a Korean patent application filed on 03/22/2016, in the Korean Intellectual Property Office and assigned Serial No. 10-2016-0034104, and of a Korean patent application filed on 08/12/2016, in the Korean Intellectual Property Office and assigned Serial No. 10-2016-0102770, the entire disclosures of which are incorporated by reference. 

                                                          Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

  Claims status
4.	This office action is a response to an application filed on 07/22/2020 in which claims 1-16 are pending for examination.

                                          Information Disclosure Statement
5.	The Examiner has considered the reference(s) listed on the Information Disclosure Statements submitted on 07/22/2020 and 01/13/2022.

                                                            Drawings
6.	The Examiner contends that the drawings submitted on 07/22/2020 are acceptable for examination proceedings.

Double Patenting
7.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-16 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-16 of Patent No. (US 10,728,884 B2). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application and Patent No. (US 10,728,884 B2) both disclose the method relates to control information on a physical uplink shared channel (PUSCH) of a secondary cell (SCell) other than an unlicensed band SCell and second control information on a physical uplink control channel (PUCCH), in case that the terminal is configured with more than one serving cell and a simultaneous 
Claim
Instant Application No. 16/936,267 (limitations)
Patent No. US 10,728,884 B2 (limitations)
Claim
1
 A method performed by a base station in a communication system, the method comprising: 
receiving, from a terminal, first control information on a physical uplink shared channel (PUSCH) of a secondary cell (SCell) other than an unlicensed band SCell and second control information on a physical uplink control channel (PUCCH), in case that the terminal is configured with more than one serving cell and a simultaneous transmission of the PUSCH and the PUCCH, and the PUSCH is not transmitted on a primary cell (PCell) and the PUSCH is transmitted on the SCell, wherein the first control information is periodic channel state information (CSI) and the second control information is a hybrid automatic repeat request (HARQ) acknowledgement (ACK).
A method for receiving uplink control information by a base station, the method comprising: 
transmitting, to a terminal, configuration information for at least one serving cell, wherein at least one secondary cell (SCell) of the at least one serving cell is associated with an unlicensed band and at least one SCell of the at least one serving cell is associated with a licensed band; transmitting, to the terminal, information for a simultaneous transmission of a physical uplink control channel (PUCCH) and a physical uplink shared channel (PUSCH); receiving, from the terminal, first control information on a PUSCH of an SCell with a smallest SCell index other than the at least one SCell associated with the unlicensed band, in case that the simultaneous transmission of a PUSCH and a PUCCH is configured, a PUSCH is not transmitted on a primary cell (PCell) associated with the licensed band, and a PUSCH is transmitted on the at least one SCell associated with the licensed band; and receiving, from the terminal, second control information on a PUCCH of the PCell in case that the 




































Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
10.	Claims 1, 4-5, 8-9, 12-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier et al. (US 2020/0235892 A1), hereinafter “Marinier” in view of Uchino et al. (US 2015/0334699 A1), hereinafter “Uchino”.
Regarding claim 1, Marinier discloses a method performed by a base station in a communication system (Figs. 1A-1C, 5, radio access network and an example core network that may be used within the communications system), the method comprising: 
receiving, from a terminal, first control information on a physical uplink shared channel (PUSCH) of a secondary cell (SCell) (paragraphs [0268], [0277], [0278],[0329], [0331], UCI on resources of a serving cell of a licensed band) other than an unlicensed band SCell (paragraphs [0268], [0277], [0278], [0329], [0331], WTRU may not transmit any UCI using resources of a LAA-Cell) and second control information on a physical uplink control channel (PUCCH) (paragraphs [0268], [0277], [0278],[0329], [0331], transmission simultaneously on PUSCH and PUCCH, in case that the terminal is configured with more than one serving cell and a simultaneous transmission of the PUSCH and the PUCCH (paragraphs [0268], [0277], [0278],[0329], [0331], resources are available and the WTRU is configured for such operation), wherein the first control information is periodic channel state information (CSI) and the second control information is a hybrid automatic repeat request (HARQ) acknowledgement (ACK) (paragraphs [0268], [0277], [0278],[0329], [0331], a first type of the UCI e.g., HARQ-ACK may be transmitted on a PUSCH transmission while the second type of UCI e.g., the CSI may be transmitted on a PUCCH transmission, or vice-versa).  
While Marinier implicitly refers to “the PUSCH is not transmitted on a primary cell (PCell) and the PUSCH is transmitted on the SCell” (paragraphs [0268], [0277], [0278],[0329], [0331], a transmission associated with a carrier in the licensed domain independently of whether or not the WTRU has a resource for a PUSCH transmission for a LAA-Cell), Uchino from the same or similar field of endeavor explicitly discloses the PUSCH is (Fig. 9, paragraph [0069], no PCell PUSCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the PUSCH is not transmitted on a primary cell (PCell) and the PUSCH is transmitted on the SCell” as taught by Uchino, in the system of Marinier, so that it would provide the user apparatus that can determine a cell for uplink on which uplink control information should be transmitted by a PUSCH in a case where the uplink control information is transmitted via a PUSCH by performing piggyback in carrier aggregation using a plurality of cells supporting PUCCH (Uchino, paragraph [0018]).

Regarding claim 4, Marinier in view of Uchino disclose the method according to claim 1.
While Marinier implicitly refers to other than an unlicensed band SCell with a smallest SCell index (paragraphs [0268], [0277], [0278], [0329], [0331], WTRU may not transmit any UCI using resources of a LAA-Cell) ,Uchino from the same or similar field of endeavor explicitly discloses the first control information is received on the PUSCH of the SCell other than an unlicensed band SCell with a smallest SCell index (Fig. 9, paragraph [0069], PUSCH of the SCell#0 of the smallest Index).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the first control information is received on the PUSCH of the SCell other than an unlicensed band SCell with a smallest SCell index” as taught by Uchino, in the system of Marinier, so that it (Uchino, paragraph [0018]).

Regarding claim 5, the claim is rejected based on the same reasoning as presented in the rejection of claim 1 from the perspective of the terminal.

Regarding claim 8, the claim is rejected based on the same reasoning as presented in the rejection of claim 4 from the perspective of the terminal.

Regarding claim 9, this claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 12, this claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 1 from the perspective of the terminal.

Regarding claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 4 from the perspective of the terminal.

Allowable Subject Matter
11.	Claims 2-3, 6-7, 10-11 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable contingent upon or subject to the following conditions:
(1) that the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims as presented by applicant and referenced herein,
(2) that the subject limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitation, any proceeding claim limitations, and any intervening claim limitations,
(3) that all independent claims (claims 1, 5, 9 and 13) were amended with similar features and the amendments were submitted in a formal response.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 2-3, 6-7, 10-11 and 14-15, contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “the first control information and the second control information are received on the PUCCH, in case that the PUSCH is transmitted only on SCell associated with an unlicensed band and the first control information and the second control information are received on a same subframe without the PUSCH”.


Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/           Primary Examiner, Art Unit 2414